Citation Nr: 0947819	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  09-09 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for left knee 
degenerative arthritis. 

2.  Entitlement to service connection for right knee 
degenerative arthritis, to include on a secondary basis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for left 
knee degenerative arthritis and right knee degenerative 
arthritis.

In May 2009, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims.

Service treatment records indicate that during the entrance 
examination in July 1965, the Veteran reported a history of 
having a "trick" or locked knee.  Upon physical 
examination, the lower extremities were evaluated as 
abnormal, and it was noted that an orthopedic consult was 
requested with regards to the left knee.  The Veteran was 
seen for an orthopedic consult in October 1965.  The Veteran 
reported that approximately four years prior he had sustained 
an injury to the left knee while playing football.  After a 
physical examination, the impression was that the Veteran had 
sustained an injury to his knee years prior and at that no 
orthopedic pathology was demonstrable.  X-rays revealed no 
obvious pathology of the bone or joint.  The examiner stated 
that it was his feeling that the Veteran was fit for military 
duty at that time.  In August and September 1966, the Veteran 
was seen for complaints of pain and buckling of the left 
knee.  On September 12, 1966, it was determined that there 
was an intra-articular free foreign body lodged between the 
intercondylar spines of the tibial plateau.  A subsequent X-
ray involving a different view did not show the loose body.  
However, on October 31, 1966, the Veteran was noted to have a 
loose body in the left knee which was visible on X-ray, and 
he and was placed on permanent limited duty, consisting of no 
running or marching over three miles.  He refused surgery on 
the left knee at that time.  During the November 1967 
separation examination, the Veteran again reported a history 
of "trick" or locked knee, and he said that he had been 
advised to have an operation on his knee for a loose body.  
Upon examination, the lower extremities were evaluated as 
normal.  

The Veteran contends that his preexisting left knee condition 
was aggravated during the 16 week advanced infantry training 
that he says he began in approximately June 1966.  He notes 
that he was found fit for military duty prior to entering 
active service and was not put on limited duty until after he 
had completed the advanced infantry training.  The permanent 
change in the Veteran's duty status from full to limited duty 
and the discovery of a loose body in the left knee during 
active service suggest that the Veteran's left knee condition 
may have been worsened therein.
 
In October 2007, the Veteran submitted to a VA joints 
examination.  The RO requested that the examiner "state if 
the Veteran's military service permanently aggravated the 
claimed bilateral knee condition."  After a review of the 
claims file and a physical examination of the Veteran, the 
examiner provided diagnoses of bilateral knee degenerative 
arthritis with evidence of bilateral meniscal tears and 
interarticular loose bodies in the right knee.  The examiner 
noted that an original left knee condition existed prior to 
induction and the Veteran was treated during active duty with 
a limited duty profile of no running and limited marching.  
In addition, the examiner stated that the Veteran had a 
recommendation for surgical removal of a loose body in the 
left knee which he refused.  The examiner noted that the 
Veteran did not return to sick call for knee conditions after 
October 1966, and concluded there are no medical records 
which document evidence to suggest a permanent aggravation 
during the time period of release from active service in 1968 
to 2006, which encompasses a 38 year time period.  The 
examiner opined that the Veteran's right knee condition is at 
least as likely as not secondary to altered gait and stance, 
which results from compensating for his left knee condition.  

It is not clear from the examiner's opinion whether he was 
concluding that the problems in service were merely a 
temporary flare-up or whether the preexisting condition was 
no worsened beyond normal progression.  The Board notes the 
examiner did not address the significance of a normal left 
knee X-ray prior to service and X-ray evidence of a loose 
body during service.  Nor did the examiner appear to consider 
the fact that the Veteran was placed on a permanent limited 
profile for his left knee, when he indicate that the Veteran 
had no further complaints of knee pain during service.  The 
Veteran has indicated that following his limited profile, he 
was placed on duty as a clerk-typist, with no additional 
running or marching.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

In light of the above, the Board finds that another VA joints 
examination should be provided to adequately address the 
claim.  



Ongoing medical records should also be obtained.  In the May 
2007 VA Form 
21-526, the Veteran indicated that he had received treatment 
for the knees from Dr. T. R. Sexton in Des Moines, IA.  While 
Dr. Sexton provided a list of dates he treated the Veteran 
for an unrelated condition, no clinical records, to include 
ones for his knees, were provided.  Such clinical records 
should be requested.  The Veteran should also be afforded an 
opportunity to update his claims file with any additional 
records relevant to his claims that have not been associated 
with it.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Lastly, with respect to the Veteran's claim of entitlement to 
service connection for degenerative arthritis of the right 
knee, the Board has determined that this issue is 
inextricably intertwined with the issue of service connection 
for degenerative arthritis of the left knee, in so far as the 
Veteran claims that degenerative arthritis of the right knee 
is a result of the degenerative arthritis of the left knee.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he furnish the names, addresses, and dates 
of treatment from all medical providers 
who have treated him for a knee disability 
since his discharge from service, to 
specifically include Dr. Sexton.  After 
securing the necessary authorizations for 
release of this information, the RO/AMC 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran which are not already contained in 
the claims file.

2.  After the above development, the 
Veteran should then be afforded a VA 
joints examination by a physician to 
determine whether the Veteran's left knee 
condition that was noted upon entrance to 
service was aggravated by service.  All 
necessary tests should be performed.  The 
claims file must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether 
the preexisting left knee condition 
underwent a permanent increase in severity 
of the underlying disability during 
service, or whether any complaints 
documented during service represent no 
more than an exacerbation of symptoms.  
The examiner should comment on the normal 
pre-service knee X-ray and the in-service 
finding of a loose body on X-ray.  

If the examiner determines there was an 
increase in the severity of the underlying 
left knee condition during service, the 
examiner should provide an opinion on 
whether that increase was due to the 
natural progression of the disability.  
Additionally, the examiner should indicate 
whether any current disorder of the left 
knee is related to the left knee symptoms 
noted in service.  

Finally, if the examiner finds the left 
knee condition was caused or permanently 
worsened by service, he/she should provide 
an opinion as to whether the right knee 
condition was caused or permanently 
worsened beyond normal progress 
(aggravated) by the left knee disorder.  
If the right knee disorder is aggravated 
by the left knee, the examiner should 
attempt to quantify the degree of 
aggravation.  The rationale for any 
opinion expressed should be set forth.

3.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


